UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6837



RAPHAEL MENDEZ,

                                              Plaintiff - Appellant,

          versus


A. F. BEELER, Warden of Federal Medical
Center; JAMES ROLAND; ELWOOD & BRONNER,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-05-217-5-H)


Submitted:   September 27, 2005           Decided:   October 3, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Raphael Mendez appeals a district court judgment and

order summarily dismissing his 28 U.S.C. § 2241 (2000) petition.

We have reviewed the record and the district court’s order and

affirm for the reasons cited by the district court.   See Mendez v.

Beeler, No. CA-05-217-5-H (E.D.N.C. May 16, 2005).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -